From Halifax.
If the widow's claim to a distributive share of the crops growing on the lands of her husband at the time of his death be well founded (upon which point we shall give no opinion), she must seek to enforce it in the way pointed out by the act of 1791, ch. 22. A court of equity cannot exercise any original jurisdiction over the claim which she sets up. There is no charge of fraud in the executor, nor such matter of account as will authorize the Court to take cognizance                (97) of the case. The bill must therefore be dismissed.